     Case 1:79-cv-05077-LAP Document 526 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LOUIS MILBURN, et al.,
                                                79 Civ. 5077
                 Plaintiffs,
                                                    ORDER
    -versus-

HENRY S. DOGIN, et al.,

                 Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received the letter dated March 31, 2020 from

Prisoners’ Legal Services of New York (“PLS”) explaining the

need for a law firm to partner with PLS and Amy Jane Agnew,

Esq., to represent plaintiffs here.      (See dkt. no. 525.)

    Counsel shall continue working to locate such a law firm,

perhaps   by   soliciting   thoughts   from   the   Legal   Aid   Society

Prisoners’ Rights Project, and report to the Court by letter no

later than May 15, 2020.



SO ORDERED.


Dated:    April 15, 2020
          New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA
                                       Senior U.S. District Judge
